Exhibit 10.1
(CELANESE LOGO) [d69595d6959501.gif]
AGREEMENT AND GENERAL RELEASE
     Celanese Corporation, its Subsidiaries and its Affiliates, (“Employer” or
“Company”), 1601 West LBJ Freeway, Dallas, Texas 75234 and John O’Dwyer, his
heirs, executors, administrators, successors, and assigns (“Employee”), agree
that:

1.   Last Day of Employment (Retirement Date). The last day of employment with
Celanese will be August 31, 2009, or such earlier date mutually agreeable to
both the Employer and Employee (the “Retirement Date”).

2.   Consideration. In consideration for signing this Agreement and General
Release and compliance with the promises made herein, Employer and Employee
agree:

a. Voluntary Resignation. Employee agrees to voluntarily resign from the
Employer effective on the Retirement Date. Effective as of the close of business
on such Retirement Date, Executive will resign from all positions he holds as a
corporate officer of the Company (including without limitation any positions as
an officer, employee and/or director), and from all positions held on behalf of
the Company (e.g., external board memberships, internal committee positions).
b. Separation Pay. The Company will pay an amount equal to his current annual
base salary plus target bonus, for a total payment of $680,000, less any lawful
deductions. Such amount shall be paid in installments as follows; (i) the first
installment in the amount of $340,000 (representing 50% of the total payment)
will be paid immediately upon the commencement of the “payment period”, and
(ii) the remaining $340,000 will be paid in thirteen (13) substantially equal
(bi-weekly) installments that begin upon the commencement of the “payment
period”. For purposes of this Section 2(b), the “payment period” shall mean the
period beginning six (6) months and one day following the Retirement Date,
whichever is applicable, subject to execution of this Agreement.
c. Bonus. Employee will be eligible to receive a prorated bonus payout for 2009
(based on the number of full months of service completed during 2009). The 2009
bonus payout will be paid to the Employee during the 2010 calendar year but in
no event later than March 15, 2010. The prorated 2009 bonus payouts will be
based on Company performance without modification for Employee’s individual
performance (a 1.0 personal modifier).
d. Equity and Long-Term Incentive Cash Awards. Pursuant to the terms of the
Employee’s Nonqualified Stock Option Agreement dated January 21, 2005, the
359,506 vested stock options shall be exercisable by the Employee through
December 31, 2010.
Pursuant to the terms of the Employee’s Performance-Based Restricted Stock Unit
Agreement dated April 2, 2007, the Employee will vest in a prorated target award
of 10,600 RSUs, on January 4, 2011 based on Company achievement of performance
metrics. All remaining unvested restricted stock units issued pursuant to the
Employee’s Performance-Based Restricted Stock Unit Agreement dated April 2, 2007
shall be canceled on the retirement date with no additional consideration.

-1-



--------------------------------------------------------------------------------



 



Pursuant to the terms of the Employee’s Performance-Vesting Restricted Stock
Unit Award Agreement dated December 11, 2008, the Employee will vest in a
prorated target award of 2,223 RSUs, that will vest on October 14, 2011 based on
Company achievement of performance metrics. All remaining unvested restricted
stock units issued pursuant to the Employee’s Performance-Vesting Restricted
Stock Unit Award Agreement dated December 11, 2008 shall be canceled on the
retirement date with no additional consideration.
Pursuant to the terms of the Employee’s 2008 Long-Term Incentive Cash Award
Agreement dated December 11, 2008, the Employee will vest in a prorated cash
award of $99,264, that will be payable on or after March 1, 2010. The remaining
unvested cash award issued pursuant to the Employee’s 2008 Long-Term Incentive
Cash Award Agreement dated December 11, 2008 shall be canceled on the retirement
date with no additional consideration.
e. Deferred Compensation Plan. Notwithstanding anything to the contrary in the
Employee’s Deferral Agreement dated January 21,2005 (as amended on April 2,
2007, the “Deferral Agreement”), the Employee shall be 100% vested in his
Restructured Account under the Celanese Corporation Deferred Compensation Plan
(as amended) and the balance of such account (as adjusted for notional
investment earnings in accordance with Section 2(b) of the Deferral Agreement),
and the amount of any Top-Up Payment under Section 3(b) of such agreement, shall
be paid to the Employee in a single cash payment six (6) months and one day
following the Retirement Date.
f. 2008 Deferred Compensation Plan. The payment of any benefits to Employee
under the Celanese Corporation 2008 Deferred Compensation Plan as amended, (the
“2008 DCP”) shall continue to be governed by the terms of the 2008 DCP and shall
not be affected by this agreement.
g. Pension and 401(k) Plan Vesting. Employee is 100% vested in the Celanese
Americas Retirement Pension Plan, the Celanese Americas Supplemental Retirement
Pension Plan and the Celanese 401(k) plan.
h. Unused Vacation. Employee will be entitled to five (5) weeks vacation for
2009. The Employer will pay to Employee wages for any unused vacation for 2009
and any approved vacation carried over from 2008 under the standard procedure
for calculating and paying any unused vacation to separated employees. The gross
amount due to Employee, less any lawful deductions, will be payable on the
earlier of (i) October 1, 2009 or (ii) the date which is six (6) months and one
day following the Retirement Date, whichever is applicable, subject to the
Employee providing the details of any vacation days utilized during 2008 and
2009 through the exit interview process.
i. Company Benefit Plans. Healthcare & dental plan coverage based on the
Employee’s current health & dental plan elections will continue until the end of
the month in which the Employee separates, in this case August 31, 2009. All
other normal company programs (e.g., life insurance, long term disability,
401(k) contributions, etc.) will continue through the Retirement Date.
j. COBRA Reimbursement and Continued Medical Plan Coverage. If the Employee
elects to continue his coverage (and the coverage of his eligible family
members) under the Employer’s medical and dental plans for active employees
pursuant to the requirements of the Consolidated Omnibus Reconciliation Act of
1985, as amended (“COBRA”), the Employer will provide twelve (12) months of
company-paid COBRA health care coverage if elected by Employee.

-2-



--------------------------------------------------------------------------------



 



Upon expiration or termination of COBRA coverage, since Employee meets retiree
medical eligibility requirements, Employee will be eligible to enroll in the
Celanese Retiree Medical Plan per the provisions of the plan in effect at the
time of enrollment. Premiums for retiree medical coverage will be deducted from
monthly pension payments.
k. Return of Company Property. Employee will surrender to Employer, on his last
day of employment, all company materials, including, but not limited to his
company car, laptop computer, phone, credit card, calling cards, etc. Employee
will be responsible for resolving any outstanding balances on the company credit
card.
l. Withholding. The payments and other benefits provided under this Agreement
shall be reduced by applicable withholding taxes and other lawful deductions.

3.   No Consideration Absent Execution of this Agreement. Employee understands
and agrees that he would not receive the monies and/or benefits specified in
Paragraph “2” above, unless the Employee signs this Agreement and General
Release on the signature page without having revoked this Agreement and General
Release pursuant to Paragraph 15 below and the fulfillment of the promises
contained herein.

4.   General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, in all countries,
including but not limited to the U.S., the Peoples Republic of China (PRC), U.K.
and Germany, the Employer, its parent corporation, affiliates, subsidiaries,
divisions, predecessors, successors and assigns and the current and former
employees, officers, directors and agents thereof (collectively referred to
throughout the remainder of this Agreement as “Employer”), of and from any and
all claims, known and unknown, asserted and unasserted, Employee has or may have
against Employer as of the date of execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:

  •   Title VII of the Civil Rights Act of 1964, as amended;     •   The Civil
Rights Act of 1991;     •   Sections 1981 through 1988 of Title 42 of the United
States Code, as amended;     •   The Employee Retirement Income Security Act of
1974, as amended;     •   The Immigration Reform and Control Act, as amended;  
  •   The Americans with Disabilities Act of 1990, as amended;     •   The Age
Discrimination in Employment Act of 1967, as amended;     •   The Workers
Adjustment and Retraining Notification Act, as amended;     •   The Occupational
Safety and Health Act, as amended;     •   The Sarbanes-Oxley Act of 2002;     •
  The Texas Civil Rights Act, as amended;     •   The Texas Minimum Wage Law, as
amended;     •   Equal Pay Law for Texas, as amended;     •   Any other federal,
state or local civil or human rights law, or any other local, state or federal
law, regulation or ordinance; or any law, regulation or ordinance of a foreign
country, including but not limited to the PRC, Federal Republic of Germany and
the United Kingdom.     •   Any public policy, contract, tort, or common law.  
  •   The employment, labor and benefits laws and regulations in all countries
in addition to the U.S. including but not limited to the U.K. and Germany.     •
  Any claim for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.

-3-



--------------------------------------------------------------------------------



 



5.   Affirmations. Employee affirms that he has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), subject to the restriction that if any such charge is
filed, Employee agrees not to violate the confidentiality provisions of this
Agreement and Employee further agrees and covenants that should he or any other
person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge with the EEOC, civil action, suit or legal
proceeding against the Employer involving any matter occurring at any time in
the past, Employee will not seek or accept any personal relief (including, but
not limited to, monetary award, recovery, relief or settlement) in such charge,
civil action, suit or proceeding.       Employee further affirms that he has
reported all hours worked as of the date of this release and has been paid
and/or has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which he may be entitled and that no other leave
(paid or unpaid), compensation, wages, bonuses, commissions and/or benefits are
due to him, except as provided in this Agreement and General Release. Employee
furthermore affirms that he has no known workplace injuries or occupational
diseases and has been provided and/or has not been denied any leave requested
under the Family and Medical Leave Act.   6.   Confidentiality. Employee agrees
and recognizes that any knowledge or information of any type whatsoever of a
confidential nature relating to the business of the Employer or any of its
subsidiaries, divisions or affiliates, including, without limitation, all types
of trade secrets, client lists or information, employee lists or information,
information regarding product development, marketing plans, management
organization, operating policies or manuals, performance results, business
plans, financial records, or other financial, commercial, business or technical
information (collectively “Confidential Information”), must be protected as
confidential, not copied, disclosed or used other than for the benefit of the
Employer at any time unless and until such knowledge or information is in the
public domain through no wrongful act by Employee. Employee further agrees not
to divulge to anyone (other than the Employer or any persons employed or
designated by the Employer), publish or make use of any such Confidential
Information without the prior written consent of the Employer, except by an
order of a court having competent jurisdiction or under subpoena from an
appropriate government agency.   7.   Non-competition/Non-solicitation/Non-hire.
Employee acknowledges and recognizes the highly competitive nature of the
business of the Employer. Without the express written permission of Celanese,
for a period of (52) weeks, following the Retirement Date (the “Restricted
Period”), Employee acknowledges and agrees that he will not: (i) directly or
indirectly solicit sales of like products similar to those produced or sold by
Employer; or (ii) directly engage or become employed with any business that
competes with the business of Celanese, including but not limited to: direct
sales, supply chain, marketing, or manufacturing for a producer of products
similar to those produced or licensed by Celanese. In addition, for (2) years,
Employee will not directly or indirectly solicit, nor hire employees of Celanese
for employment. However, nothing in this provision shall restrict Employee from
owning, solely as an investment, publicly traded securities of any company which
is engaged in the business of Celanese if Employee (i) is not a controlling
person of, or a member of a group which controls; and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of any such company.   8.
  Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Texas,
without regard to its conflict of laws

-4-



--------------------------------------------------------------------------------



 



    provision. In the event the Employee or Employer breaches any provision of
this Agreement and General Release, Employee and Employer affirm that either may
institute an action to specifically enforce any term or terms of this Agreement
and General Release. Should any provision of this Agreement and General Release
be declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, excluding the general release language,
such provision shall immediately become null and void, leaving the remainder of
this Agreement and General Release in full force and effect.   9.  
Non-admission of Wrongdoing. The parties agree that neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at anytime for any purpose as an admission by Employer of
any liability or unlawful conduct of any kind.   10.   Neutral Reference. If
contacted by another organization, the Employer will only provide dates of
employment and that the Employee voluntarily retired from the Company.   11.  
Non-Disparagement. Employee agrees not to disparage, or make disparaging remarks
or send any disparaging communications concerning, the Employer, its reputation,
its business, and/or its directors, officers, managers. Likewise the Employer’s
senior management agrees not to disparage, or make any disparaging remark or
send any disparaging communication concerning Employee, his reputation and/or
his business.   12.   Future Cooperation after Retirement Date. After
retirement, Employee agrees to make reasonable efforts to assist Company
including but not limited to: assisting with transition duties, assisting with
issues that arise after retirement of employment and assisting with the defense
or prosecution of any lawsuit or claim. This includes but is not limited to
providing deposition testimony, attending hearings and testifying on behalf of
the Company. The Company will reimburse Employee for reasonable time and
expenses in connection with any future cooperation after the retirement date.
Time and expenses can include loss of pay or using vacation time at a future
employer. The Company shall reimburse the Employee within 30 days of remittance
by Employee to the Company of such time and expenses incurred.   13.  
Injunctive Relief. Employee agrees and acknowledges that the Employer will be
irreparably harmed by any breach, or threatened breach by him of this Agreement
and that monetary damages would be grossly inadequate. Accordingly, he agrees
that in the event of a breach, or threatened breach by him of this Agreement the
Employer shall be entitled to apply for immediate injunctive or other
preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.   14.   Review Period. Employee is hereby advised he
has until September 14, 2009, or forty-five (45) calendar days, to review this
Agreement and General Release and to consult with an attorney prior to execution
of this Agreement and General Release. Employee agrees that any modifications,
material or otherwise, made to this Agreement and General Release do not restart
or affect in any manner the original forty-five (45) calendar day consideration
period.   15.   Revocation Period and Effective Date. In the event that Employee
elects to sign and return to the Company a copy of this Agreement, he has a
period of seven (7) days (the “Revocation Period”) following the date of such
execution to revoke this Agreement and General Release, after which time this
agreement will become effective (the “Effective Date”) if not previously
revoked. In order for the revocation to be effective, written notice must be
received by the Company no later than close of

-5-



--------------------------------------------------------------------------------



 



    business on the seventh day after the Employee signs this Agreement and
General Release at which time the Revocation Period shall expire.   16.  
Amendment. This Agreement and General Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.   17.   Entire
Agreement. This Agreement and General Release sets forth the entire agreement
between the parties hereto, and fully supersedes any prior obligation of the
Employer to the Employee. Employee acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement and General Release, except for those
set forth in this Agreement and General Release.   18.   HAVING ELECTED TO
EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES AND TO
RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL
RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE
AGAINST EMPLOYER.

          IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily
executed this Release as of the date set forth below.

                EMPLOYEE   Celanese Corporation:

 
By:
  /s/ John A. O’Dwyer   By:   /s/ Michael Summers
 
           
 
  John A. O’Dwyer       Michael Summers
 
           
Date: August 5, 2009
  Date: August 3, 2009

-6-